224



     OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                       AUSTIN



iionoreblaGeii.2. ShepraFd
Ccmptrollerof Itiblicrhoounte
iustiu, :reras
Dear Sir:




                                Stiote   and county   did
                                OOQedQ or 8he aale*"
                   opinioa in rwpons* 80 tllssequQQt~orlQ:
                  thu status 03 the Stab and Cauntp
                  h 8tate and CounOy tare8 are f6,r
                 hat proasduxe ~hodc3 be taken to
                  xoll2at Xf lruohtame   am sot barmd
                 e dcm.eto eolleot the taxes ahorn on
    the tax roll?"
          ?iehare been fuxzdehcd with a copy of ths judggwmt
referred to and it ia dated.Ootobez Zsl,3.938. It is therein
                                                              225


Ronomble Gee. IL Sheppard, Page 2


reolted that the defehdantewere not indebted to the ia-
plaaded party defendant, the State of Taas, and thu last
paxagxaph of the jud@nsnt reads a8 follower
           "And it is further orderad, adjudeed and de-
      Oreed by the Court that the purohaser of proparty
      0014 fm taxes herein shall take title froe and
      olear of all liene and claims of taxes againat
      suoh property dellnqusntat the time of judggsnt
      in this suit to any taxing unit --hlohwas a party
      herein or whloh has been semed with oltatlon aa
      xaqulred by this Aot."
          dxtlole 734Sb, Vexmu's hotate& Ul~il Etatutee,
providin& a method of prooeduxe for the,foreoloruxeof de-
llnquent taxes and under whloh thlr aotlon apparentlywas
brought ooatalna deotloh 10, reading as follower
           "The purcheser of property sold for taxes
      in euoh foreclosure suit e&l1 tske title frs6
      and Oleax Of al.1 lfene CUR?018If66iOr tEXQs a-
      a&nat auoh propsrty dellnquant at the tlraaof
      juddmnt In eald suit to say taxing unit whioh
      was a party to eald suit or whloh had bean 8exVed
      with oltatlon In mid ault as reqnlrad by this
      lot.n
          FXOIEthe OpiAiQA Of Judge Kb!cSatl iA the OcUa Of
Yeida ~depUK%ent 3ehool pIat. YE. City Of &Xia, 13) E. 1,
(2%) 118, we quote aa tollow~:
            *In this oonneotion,it I6 not oontended
      that the statuta under oon6lUerationuRdaxtakrs
      tllredtlyto release any tax88 to any on6 but it
      la,oontanded In afieot that rlnce the kot auther-
      ix65 the ~iidntm    to join (LBdeiendlnts all
      other taxing units having liens against the pxop-
      arty and further pxovldes that the purahasex of
      the property eolc¶at such foreclosure ealo shall
      take title thereto free oi all liens fox taxee
      owing the tnxlng units that were paxtlee to the
      suit, it Is posalble for the representatlvosOf
      a taxing unit by taflin~ to appear aad file OlalB
                                                                22


Ron&able Ceo. H. Sheppmd, Page 3


     for the taxes due to th~?!leby       viva anG release
     to the property owner tiic11~ for suoh taxes.
     .'ereuogziizethrltit 1s ~oosiblo, ondor the Aot
     In question, for moh repreucntntivrs,by their
     oareleasneaaor otherwise, to fall tn properly
     foreolose the liens held by the taxing unlto
     nblob they represe&, b\itthis la a dangrrrlnher-
     mnt in all ~ovtvnmont~lfwctiom prformed by
     human agents. It has always been poo:Sble for
     oommissloneralcourts by failing to amesa prop-
     erty    at ita full   vfllue,  or for attorneys by
     railing to properly prove up their da068 in tax
     auib,     or for jurore by improperlyrocrolvlng
     question8 or tact in rnror 0r the tax debtor, to
     thereby deprive e tnxlng unit of Its jdat dues,
     but the mere el-imtonae       of this pos~bllltp does
     not rendor all.our ter Lawa unoonotltutional.
     It iu presumed that a21 public offiolalo will
     honeatly perioxm their ofrlaial dutlee, Anderson
     v. Polk, 117 Tex. 73, 297 5. Y. 219, and the
     statute    and oonstitatla?alpro~islone in question
     m&      betoonstrued in the 11&t of thnt pxesuap-
           . When so mnstrued, tha atatute la not un-
     oonat.itutional     on the grounds stated.*
          If e propar   ,citatlocme duly eexved upon the
county tax aolleotor de pada,      9.nthe first paxagxaph or
Section 2 of said Artlcla   73l,5bmnd if all the proaeedlne;s
in the aam were remler it is our opinion that the State
or Texas and county of Crosby were precluded from malntaln-
l.ugany rult for the colleotfonof any taxes against the
property demaribed in the judpant which were delinquent
at the time such judgment wae taken. fIowever, it no
oltatlonwae momed, the state belne notified elmply by
re&stered mall in the maner auggeeted in the seoond paxa-
gxaph 0f Seotlon 2, the aatlon 0r the State and County r0r
euch taxes would not be barred. KS believe the above
euffiolmtly enawers your first question. Your tfr.Faxxar
has today adrio& ua that you will not need any Qxpxerelon
from us in reply to your second and third questions.